Case 19-45962   Doc 46 Filed 09/03/20 Entered 09/03/20 23:39:13   Imaged
                      Certificate of Notice Pg 1 of 3


                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

In Re:                            )   Case No. 19-45962-659
                                  )
Christopher & Brittney            )
Robotham,                         )   Chapter 13
                                  )
     Debtors-Movants,             )   Order
                                  )
                                  )   Motion No. ____44____

                             CERTIFICATION

     The undersigned certifies that all entities entitled to
notice of Debtor’s Motion to Approve Settlement and to Retain
Settlement Funds in accordance with Local Bankruptcy Rules have
been served with the foregoing motion/ pleading/objection and
the time for response has passed.    No responses in opposition
have been filed with the Court or Debtor’s Attorney.      Movant
requests the Court enter the attached Order which supercedes any
prior proposed Orders.

                      By:_/s/ Dominic Pontello ____
                      Dominic Pontello, MO #60947
                      Attorney for Debtor
                      406 Boones Lick Rd
                      St. Charles, MO 63301
                      e-mail: dominic@pontellolaw.com
                      (636) 896-4170
                      Fax: (636) 246-0141
Case 19-45962   Doc 46 Filed 09/03/20 Entered 09/03/20 23:39:13   Imaged
                      Certificate of Notice Pg 2 of 3
              Case 19-45962            Doc 46 Filed 09/03/20 Entered 09/03/20 23:39:13                               Imaged
                                             Certificate
                                            United       of Notice
                                                     States         Pg 3 Court
                                                             Bankruptcy  of 3
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 19-45962-kss
Christopher Matthew Robotham                                                                               Chapter 13
Brittney Raye Robotham
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 01, 2020
                                      Form ID: pdfo2                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 03, 2020.
db/db          +Christopher Matthew Robotham,   Brittney Raye Robotham,   33 E Cardigan Drive,
                 St Louis, MO 63135-1203

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 03, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 1, 2020 at the address(es) listed below:
              Diana S. Daugherty   on behalf of Trustee Diana S. Daugherty standing_trustee@ch13stl.com,
               trust33@ch13stl.com
              Diana S. Daugherty   standing_trustee@ch13stl.com, trust33@ch13stl.com
              Dominic McDarby Pontello    on behalf of Debtor Christopher Matthew Robotham
               dominicpontello@gmail.com, 5606@notices.nextchapterbk.com
              Dominic McDarby Pontello    on behalf of Debtor Brittney Raye Robotham dominicpontello@gmail.com,
               5606@notices.nextchapterbk.com
              Kathryn Allene Klein   on behalf of Creditor    Arsenal Credit Union rb_bank@riezmanberger.com,
               rbadmin@ecf.courtdrive.com
              Lisa Christine Billman   on behalf of Creditor    Quicken Loans Inc moedbknotices@southlaw.com,
               Lisa.Billman@southlaw.com;ksbkecf@ecf.courtdrive.com
              Office of US Trustee   USTPRegion13.SL.ECF@USDOJ.gov
              Susan L. Lissant   on behalf of Creditor    Missouri Department of Revenue edmoecf@dor.mo.gov
                                                                                             TOTAL: 8
